Case 2:20-cv-08488-RAO Document 27 Filed 03/05/21 Page 1 of 1 Page ID #:1561



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11       LESESTER DUVA                           Case No. CV 20-08488 RAO
         MCDAUGHTERY,
12
                         Petitioner,
13                                               JUDGMENT
             v.
14
         MATTHEW ATCHLEY,1 Warden,
15
                         Respondent.
16

17
            In accordance with the Memorandum Opinion and Order filed concurrently
18
     herewith,
19
            IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20
     is dismissed with prejudice.
21

22
     DATED: March 5, 2021
23

24                                          ROZELLA A. OLIVER
                                            UNITED STATES MAGISTRATE JUDGE
25

26
     1
27     Petitioner is currently incarcerated at the Salinas Valley State Prison in Soledad,
     California. Matthew Atchley is the custodian at that prison and, accordingly, is
28   substituted as the Respondent herein. See Fed.R.Civ.P. 25(d).
